     Case 3:01-cv-00640-SI         Document 2303   Filed 04/23/20     Page 1 of 7




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
COBY HOWELL
Senior Trial Attorney
U.S. Department of Justice
c/o U.S. Attorney's Office
1000 SW Third Avenue
Portland, Oregon 97204-2902
Tel: (503) 727-1023 I Fax: (503) 727-1117
Email: Coby.Howell@usdoj.gov
JEAN E. WILLIAMS, Deputy Assistant Attorney General
SETH M. BARSKY, Section Chief
MICHAEL R. EITEL, Senior Trial Attorney
ROMNEY PHILPOTT, Senior Attorney
U.S. Department of Justice
Environment & Natural Resources Division
Wildlife & Marine Resources Section
999 18th Street, South Terrace, Suite 370
Denver, Colorado 80202
Tel: (303) 844-1479 I Fax: (303) 844-1350
Email: Michael.Eitel@usdoj.gov
Email: Romney.Philpott@usdoj.gov
Attorneys for Federal Defendants

                          UNITED STATES DISTRICT COURT
                               DISTRICT OF OREGON
                               PORTLAND DIVISION
NATIONAL WILDLIFE FEDERATION, et al.,
                                                      Case No.: 3:01-CV-00640-SI
                            Plaintiffs,                             ATE'
              V.                                      =:;:r:,;��
                                                      SETTLE PLAINTIFFS'
NATIONAL MARINE FISHERIES SERVICE, et                 CLAIMS FOR ATTORNEYS'
al.,                                                  FEES AND COSTS
                            Defendants.




                                            1
       Case 3:01-cv-00640-SI         Document 2303        Filed 04/23/20      Page 2 of 7




        This Stipulated Agreement ("Agreement") is made between Plaintiffs, National Wildlife

Federation et al., and Federal Defendants, the National Marine Fisheries Service et al.

(collectively, "Parties").

        WHEREAS, on October 7, 2005, the Court issued a remand order directing the National

Marine Fisheries Service (NMFS) to correct a number of legal deficiencies identified in the 2004

Biological Opinion (ECF 1087);

        WHEREAS, Federal Defendants filed a notice indicating that NMFS issued a

superseding 2008 Biological Opinion and completed the remand (ECF 1425);

        W,HEREAS, Plaintiffs filed a fourth and fifth supplemental complaint challenging the

2008 Biological Opinion (ECF 1447, 1492);

        WHEREAS, the Court issued an order voluntarily remanding the 2008 Biological

Opinion to NMFS on February 19, 2010 (ECF 1750);

       WHEREAS, Federal Defendants notified the Court ofNMFS's completion of the remand

and issuance of the 2010 Biological Opinion on May 20, 2010 (ECF 1762);

       WHEREAS, Plaintiffs filed a sixth supplemental complaint challenging the 2010

Biological Opinion and records of decision (ECF 1783);

       WHEREAS, the Court identified legal deficiencies with and remanded the 2008/2010

Biological Opinions to NMFS (ECF 1855);

       WHEREAS, Federal Defendants filed a notice with the Court indicating that NMFS had

completed the remand by issuing the 2014 Supplemental Biological Opinion (ECF 1914);

       WHEREAS, Plaintiffs filed a seventh supplemental complaint that challenged the

2008/2014 Biological Opinions (ECF 1928);




                                                2
       Case 3:01-cv-00640-SI            Document 2303        Filed 04/23/20      Page 3 of 7




        WHEREAS, the Court identified legal deficiencies with and remanded the 2014

Supplemental Biological Opinion to NMFS (ECF 2065) and thereafter issued an order of remand

(ECF 2089), an order granting in part motions for injunctive relief (ECF 2194, 2258), and an

order granting in part Plaintiffs' motion to modify the remand schedule (ECF 2288);

        WHEREAS, the U.S. Court of Appeals for the Ninth Circuit affirmed the Court's order

granting injunctive relief, NWFv. NMFS, 886 F.3d 803 (9th Cir. 2018);

        WHEREAS Plaintiffs filed claims for attorneys' fees and costs governing litigation on

the 2008, 2010, and 2014 Biological Opinions (ECF 1770, ECF 1917, 2121), and the Court

stayed each of these claims (ECF 1771, 1918, 2125);

       WHEREAS, Plaintiffs have provided Federal Defendants with their contemporaneous

time records and other information for their claims for attorneys' fees and costs, and counsel for

the Parties have engaged in good faith, confidential settlement negotiations concerning Plaintiffs'

claims for attorneys' fees and costs;

       WHEREAS, the Parties have reached an agreement as to an appropriate settlement of

Plaintiffs' claims for fees and costs and agree that settlement of this action in this manner is in

the public interest and is an appropriate way to resolve Plaintiffs' claims for fees and costs; and

       WHEREAS, the Parties enter the Agreement below without any admission of fact or law,

or waiver of any claims or defenses, factual or legal, except as specified in the Agreement;

       NOW THEREFORE, the Parties STIPULATE and move the Court to ORDER AS

FOLLOWS:

        1.     Federal Defendants agree to settle Plaintiffs' entire claim for attorneys' fees,

costs, and any other expenses incurred in the above-captioned litigation through December 31,




                                                  3
       Case 3:01-cv-00640-SI          Document 2303         Filed 04/23/20      Page 4 of 7




2019, including all fees and costs incurred for district court proceedings or while the case was on

appeal to the Ninth Circuit Court of Appeals, for $2,099,936.74.

        2.     Plaintiffs agree to accept payment of $2,099,936.74 in the manner prescribed in

Paragraph 3, below, in full satisfaction of any and all claims, demands, rights, causes of action

pursuant to any statutory or common law theory, for attorneys' fees, costs, and expenses incurred

by Plaintiffs in this litigation, including any claims for fees and costs while the case was on

appeal, through and including December 31, 2019. Plaintiffs agree that receipt of this payment

from Defendants shall operate as a release of Plaintiffs' claims for attorneys' fees and costs in

this matter, through and including December 31, 2019.

        3.     Federal Defendants agree to pay $2,099,936.74 by check(s) or Electronic Funds

Transfer(s) to an account to be specified by counsel for Plaintiffs for appropriate distribution to

the Plaintiffs in this action. Plaintiffs will furnish counsel for Federal Defendants with the

information necessary to effectuate this payment. Federal Defendants agree to submit all

necessary paperwork to funding authorities at the Department of Interior, the Department of the

Army, and the Department of Treasury within thirty (30) business days of receipt of the signed

court order approving this Stipulation or within thirty (30) business days of receipt of

information from Plaintiffs necessary to effectuate the payment, whichever is later. Plaintiffs

shall provide confirmation of the receipt of the payment to undersigned counsel for Defendants

within twenty one (21) days ofreceipt of the payment.

       4.      This Agreement does not apply to any claims for fees and costs that may arise

from work after December 31, 2019 in this case. The Parties agree that, should Plaintiffs seek

fees and costs for work in this case subsequent to December 31, 2019, this Agreement is without

prejudice to Plaintiffs' right to seek such fees and costs and likewise is without prejudice to the




                                                  4
       Case 3:01-cv-00640-SI          Document 2303          Filed 04/23/20      Page 5 of 7




right of the Federal Defendants to oppose such a request. Federal Defendants reserve all

arguments and defenses with respect to any such future fee application.

        5.      This Agreement shall apply to and be binding upon the Parties, their members,

delegates, and assigns. The undersigned representatives of the Parties certify that they are fully

authorized to enter into the terms and conditions of this Agreement and to legally bind the Parties

to it. Plaintiffs and their attorneys agree to hold Federal Defendants harmless in any litigation,

further suit, or claim arising between Plaintiffs and their attorneys from the payment of the

agreed-upon settlement amount pursuant to this Agreement.

        6.     This Agreement is executed solely for the purpose of compromising and settling

Plaintiffs' claims for attorneys' fees and costs in the above-captioned case. Nothing in this

Agreement shall constitute, or be construed to constitute, a precedent in any other context. The

Parties agree not to cite this Agreement in any other litigation except as necessary to enforce the

terms of the Agreement. By this Agreement, Federal Defendants do not waive any right to

contest fees or costs claimed by Plaintiffs or Plaintiffs' counsel in any future litigation, and

Plaintiffs do not waive any right to claim such fees or costs in any future litigation.

        7.     Nothing in this Stipulation shall be interpreted as, or shall constitute, a

commitment or requirement that Defendants are obligated to pay any funds exceeding those

available, or take any action in contravention of the Anti-Deficiency Act, 31 U.S.C. § 1341, or

any other appropriations law.

       8.      The Parties agree that this Stipulation was negotiated in good faith and it

constitutes a settlement of claims that were vigorously asserted, contested, denied, defended and

disputed by the parties. The undersigned representatives of each party certify that they are fully

authorized by the party or parties they represent to execute this Stipulation.




                                                  5
       Case 3:01-cv-00640-SI          Document 2303         Filed 04/23/20      Page 6 of 7




       9.      Plaintiffs acknowledge that under 31 U.S.C. §§ 3711, 3716, 26 U.S.C. § 6402(d),

31 C.F.R. §§ 285.5, 901.3, and other related authorities, the United States intends to offset

against the attorneys' fee award Plaintiffs' delinquent debts to the United States, if any. See

Astrue v. Ratliff, 560 U.S. 586 (2010).

        10.    This Agreement represents the entirety of the Parties' commitments with regard to

settlement of attorneys' fees and costs in the above-captioned case. The terms of this Agreement

shall become effective upon approval by this Court of this Agreement.

       11.     In an electronic mail dated April 17, 2020, counsel for Plaintiffs, Todd True,

authorized counsel for Federal Defendants, Michael R. Eitel, to sign this joint stipulation and

enter it in the CM/ECF system.


       Dated: April 20, 2020.

                                               BILLY J. WILLIAMS, OSB #901366
                                               United States Attorney
                                               District of Oregon
                                               COBY HOWELL
                                               Senior Trial Attorney
                                               U.S. Department of Justice
                                               clo U.S. Attorney's Office
                                               1000 SW Third A venue
                                               Portland, Oregon 97204-2902
                                               Tel: (503) 727-1023 I Fax: (503) 727-1117
                                               Email: Coby .Howell@usdoj.gov

                                               JEANE. WILLIAMS
                                               Deputy Assistant Attorney General
                                               SETH M. BARSKY, Section Chief

                                               Isl Michael R. Eitel
                                               MICHAEL R. EITEL, Senior Trial Attorney
                                               ROMNEY PHILPOTT, Senior Attorney
                                               U.S. Department of Justice
                                               Environment & Natural Resources Division
                                               Wildlife & Marine Resources Section
                                               999 18th Street, South Terrace, Suite 370
                                               Denver, Colorado 80202
                                               Tel: (303) 844-1479 I Fax: (303) 844-1350
                                               Email: Michael.Eitel@usdoj.gov
                                               Email: Romney .Philpott@usdoj.gov



                                                 6
     Case 3:01-cv-00640-SI        Document 2303        Filed 04/23/20     Page 7 of 7




                                           Attorneys for Federal Defendants

      Dated April 20, 2020.

                                           Isl Todd D. True
                                           TODD D. TRUE (WSB #12864)
                                           ttrue@earthjustice.org
                                           STEPHEN D. MASHUDA (WSB #36968)
                                           smashuda@earthjustice.org
                                           Earthjustice
                                           810 Third Avenue, Suite 610
                                           Seattle, WA 98104
                                           (206) 343-7340
                                           (206) 343-1526 [FAX]

                                           DANIEL J. ROHLF (OSB #99006)
                                           rohlf@lclark.edu
                                           Pacific Environmental Advocacy Center
                                           10015 S.W. Terwilliger Boulevard
                                           Portland, OR 97219
                                           (503) 768-6707
                                           (503) 768-6642 [FAX]

                                           Attorneys for Plaintiffs




                                                 ORDER
      The Court hereby approves and orders each and every term of this Stipulated Settlement

Agreement. IT IS SO ORDERED.




                                                 United States District Court Judge




                                             7
